Citation Nr: 0027776	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-32 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964 and from December 1966 to December 1968.

By rating action dated November 1993, the Regional Office 
(RO) denied the veteran's claim for service connection for 
PTSD.  He was notified of this decision and of his right to 
appeal by a letter dated the following month, but a timely 
appeal was not received.  The veteran has recently submitted 
additional evidence, seeking to reopen his claim for service 
connection for PTSD.  In a rating decision dated August 1997, 
the RO again denied service connection for PTSD.  This case 
was previously before the Board of Veterans' Appeals (Board) 
in December 1999, at which time it was remanded.  It was 
indicated that the RO had failed to consider the claim on the 
basis of whether new and material evidence had been 
submitted.  The case is again before the Board for appellate 
consideration.

The Board also points out that in its December 1999 decision, 
an increased rating for residuals of a fracture of the right 
fibula was denied.  This decision, accordingly, will be 
limited to the issue noted on the previous page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By decision in November 1993, the RO denied service 
connection for PTSD.

2. The veteran was informed of this decision and of his right 
to appeal, but a timely appeal was not received.  

3. The evidence added to the record since the November 1993 
rating action is cumulative and does not bear directly and 
substantially upon the subject matter of whether the veteran 
currently has PTSD that is related to service and, when 
considered alone or together with all of the evidence, both 
old and new, it has no significant effect upon the facts 
previously considered.


CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for PTSD in November 1993, which is final, is not new and 
material, and the claim for this benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim is the November 1993 RO decision.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented since that decision.  The prior evidence of record 
is vitally important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  See also Hickson v. West, 12 Vet. App. 247, 
251 (1999). 

The "old" evidence

The service medical records from the veteran's first period 
of service show no complaints or findings pertaining to PTSD.  
On a report of medical history in October 1964, in 
conjunction with the separation examination, the veteran 
denied nervous trouble, depression and nightmares.  A 
psychiatric evaluation on the separation examination in 
October 1964 was normal.  

During his second period of service, the veteran complained 
of insomnia for six months in May 1967.  It was indicated 
that he had some difficulty with relations with his shipmates 
and superiors.  He denied major emotional difficulties.  The 
impression was anxiety.  In December 1967, it was stated that 
his major problem was drinking.  He admitted to a history of 
heavy drinking for ten years.  The veteran related much 
trouble sleeping.  He reported that he had troubles with his 
mother and brother, but he did not want to discuss this.  
Following a mental status evaluation, the impression was 
alcoholic history and personality trait (passive-dependent).  
A psychiatric evaluation on the separation examination in 
December 1968 was normal.

Personnel records show that the veteran was assigned to the 
11th Air Assault Division in February 1964.  He was a parts 
specialist.

The veteran was admitted to a State Hospital in September 
1984.  It was noted that he had been acting very strange and 
was armed with an automatic weapon.  Following an 
examination, the Axis I diagnosis was brief reactive 
psychosis, rule out manic depressive, manic.

The veteran was again admitted to another State Hospital from 
September to October 1984.  An admission record reveals that 
he had been found in a hotel room with numerous guns and a 
large amount of ammunition.  It was indicated that he had 
been threatening people.  The diagnoses on discharge were 
alcohol dependence and rule out schizophreniform disorder.

Department of Veterans Affairs (VA) outpatient treatment 
records dated in 1991 have been associated with the claims 
folder.  The veteran was seen in the mental health clinic in 
June 1991 and reported that he was in combat in Vietnam.  He 
stated that he was in a flight squadron, and that he started 
to have mental problems while in training and before Vietnam 
assignment.  He was again seen in the mental health clinic in 
December 1991 and related a long history of nerve problems.  
He complained of insomnia and flashbacks of Vietnam.  The 
impression was anxiety disorder vs PTSD.  

It was reported by a physician's assistant in May 1992 that 
the veteran's symptoms included nightmares and dreams about 
Vietnam, daily intrusive thoughts about his past war trauma 
and that he had flashbacks about Vietnam.  The diagnosis was 
PTSD.  

In separate statements dated May 1992, C.C. and B.C. related 
that they had known the veteran since 1983 when he had worked 
with C.C.  She noted that there were periods where the 
veteran was unable to do anything and that he would say weird 
things about his past in Vietnam.  The statements indicate 
that the veteran was hospitalized for a nervous breakdown.  
B.C. indicated that he spoke with one of the veteran's 
doctors who said he was a victim of war.  

The veteran's sister wrote in a letter received in June 1992 
that the veteran came home from service a changed person, and 
not for the better.  She stated that she had recently learned 
of PTSD and felt that the veteran was a classic example of 
this disorder.  

N.A.R. wrote, in a June 1992 letter, that she had worked with 
the veteran from 1978 to 1980, and that he was undependable 
and irrational.  She added that he was paranoid.  She 
commented that although she was not a psychologist, it was 
her opinion that the veteran's experiences in combat had made 
him unstable and caused him to be unable to maintain steady 
employment.  She believed that his war experiences were 
always with him.  

The veteran was afforded a psychological assessment in May 
1992.  It was noted that the veteran complained of dreams and 
nightmares about his service.  It was further stated that he 
had flashbacks, intrusive daily recollections of his war 
experiences, insomnia, anxiety and that he was easily 
startled.  The Axis I diagnoses were PTSD, chronic, and 
alcohol abuse, in remission.  It was opined that the trauma 
the veteran suffered during service changed his life forever, 
and that he was not the same person when he came out of 
service that he had been prior to service.  He became an 
alcoholic trying to black out his war trauma.  

In a statement dated June 1992, the veteran's brother wrote 
that whenever he saw the veteran during service, he observed 
a change in him, and it was not for the best.  He saw the 
veteran become violent with him in 1966.

A letter from a former employer of the veteran's was received 
in June 1992.  The veteran had worked for him on and off from 
the mid 1970's until about 1983.  On many occasions he had to 
run the veteran off the sales center because he was 
screaming, etc.  

In a statement dated June 1992, P.P. related that he had 
known the veteran since elementary school.  He also served 
with the veteran in the 11th Air Assault Division.  It was 
noted that there was a lot of pressure on mechanics and 
support personnel as well as pilots.  He described several 
accidents that occurred, including one in which two airplanes 
collided in air and crashed in a field.  There were no 
survivors.  He stated that there was no question that there 
were as many casualties as in a real war environment.  He 
added that an airplane crash was a very traumatic sight, 
especially if you had to clean up the mess.

The veteran submitted a statement in June 1992.  He related 
that his nerves "got shot to hell" while he was in the 11th 
Assault Division.  He noted that there were several accidents 
involving airplane crashes.  He related one in which two 
airplanes hit each other and he heard the noise, and went to 
the site of the crash.  When they arrived, everyone was dead, 
and this was the beginning of his nervous problems.  He 
described another incident when the airplane in which he was 
flying dropped, and he thought it was going to hit a tree.  

On VA general medical examination in June 1992, the veteran 
complained of being nervous.  It was indicated that he was 
obviously stressed and, from the history, it sounded like 
PTSD.

A VA psychiatric examination was also conducted in June 1992.  
The veteran related that during war games with the 11th 
Aircraft Division, there were crashes with lots of death.  He 
noted that he was hospitalized with soldiers who had stepped 
on land mines and had no arms or legs.  He stated that he had 
experienced a nerve problem since 1964.  Following an 
examination, the diagnoses were anxiety neurosis with PTSD 
and chemical dependent personality.  

The veteran was hospitalized in a private facility in August 
1992.  He was admitted because of suicidal and homicidal 
ideations.  He stated that he had a history of PTSD.  The 
diagnoses were PTSD; recent history of Xanax dependence; and 
psychosis, not otherwise specified.  

In December 1992 and September 1993, the RO sent letters to 
the United States Army and Joint Services Environmental 
Support Group (ESG) (now known as the United States Armed 
Services Center for the Research of Unit Records (USASCRUR) 
requesting information concerning the veteran's claim for 
service connection for PTSD.  

A response was received in November 1993.  It was noted that 
in order to conduct research concerning the aircraft 
incidents listed by the veteran, he had to provide more 
specific information, including the dates of the incidents, 
names of casualties, unit designations, etc.  It was also 
noted that morning reports could verify daily personnel 
actions, such as individuals who were injured or killed.  It 
was stated that the ESG was unable to document that the 
veteran performed duties as a crew member on aircraft.  It 
could only verify that he was a parts specialist assigned to 
an aviation and transportation unit.  It was further 
indicated that anecdotal incidents were not researchable.  

The RO decision 

Based on the evidence summarized above, the RO, in November 
1993, denied service connection for PTSD on the basis that a 
stressor was not verified.  

The additional evidence 

The veteran was admitted to a State Hospital from May to July 
1970, April to June 1971, September 1971, from May to July 
1972 and from January to December 1973.  It was noted on the 
initial hospital report that the veteran had been intoxicated 
on numerous occasions.  The diagnoses on each hospitalization 
were alcohol addiction and passive aggressive personality.

Additional VA medical records dated in 1991 have been 
associated with the claims folder.  In May 1991, the veteran 
reported that he had been exposed to combat in service, but 
he was unable to delineate his activity.  The impressions 
were to rule out bipolar disorder and generalized anxiety 
disorder.  He stated in December 1991 that his anxiety had 
increased in the previous two to three years.  He described 
flashbacks as paranoid feelings.  He had nightmares described 
as being back in service, with plane crashes and being shot 
at.  He claimed that he started having a nerve problem in 
training at Fort Benning, Georgia.  The examiner indicated 
that he doubted the veteran had PTSD.  

Of record are duplicates of private medical records and 
statements submitted from people, including the veteran's 
brother, who knew the veteran.  

Private medical reports dated in 1992 are of record.  It was 
noted in May 1992 that the veteran indicated that service had 
changed him.  He saw a lot of death and countless life and 
death situations.  In June 1992, the veteran talked about a 
life and death situation he had been in while on Guam.  He 
thought he was going to be fired on, but nothing happened.  
He stated that one of his worst experiences was waking up in 
a military hospital and he seeing a lot of soldiers without 
arms and legs.  The assessment was PTSD.  

The veteran was hospitalized in a private facility from 
August to September 1992 and again from October to November 
1992.  The respective diagnoses were PTSD and bipolar 
disorder.

An undated statement was received from J.H.  He related that 
he had known the veteran since 1982.  It was indicated that 
from 1982 to 1984, while the veteran was working for him, he 
observed that the veteran continuously exhibited paranoia and 
avoidance tendencies.  The veteran was fearful of any social 
contact.  He added that the veteran had flashbacks and wild 
mood swings.  

Another of the veteran's sisters wrote in June 1992 that she 
had received letters from him while he was in service and 
that, at first, he seemed to like the Army, but then seemed 
to hate it.  

The veteran was hospitalized in a State Hospital in June 
1997.  The diagnoses were bipolar disorder with psychotic 
features, and cannabis abuse.  

The veteran was hospitalized by the VA in July 1997 and again 
from October to November 1997.  On the more recent admission, 
the veteran stated that he had been drinking.  He noted that 
due to a marital conflict, he jumped off a bridge two to 
three days prior to admission.  He related that he had been 
looking at photographs of friends who had been killed in 
Vietnam or who had committed suicide since that time.  The 
diagnoses were bipolar affective disorder with manic and 
psychotic features; alcohol abuse, continuous; cannabis 
abuse, continuous; PTSD, provisional; and dependent 
personality traits.  

VA outpatient treatment records reflect that the veteran was 
seen in September 1997 and reported multiple injuries, 
including two airplane crashes, one of which led to head 
trauma requiring surgery in 1996.  He also stated that he was 
a prisoner of war in Vietnam for three days in 1968.  The 
impressions were bipolar mood disorder, manic with psychotic 
features, rule out substance-induced mania and history of 
PTSD and polysubstance abuse.  The veteran stated in December 
1997 that he had PTSD from his service with the 11th airborne 
prior to Vietnam.  

In July 1998, the veteran wrote that he could not remember 
the exact dates or the names of the victims involved in the 
airplane crashes in service. 

The veteran testified at a hearing at the RO in June 1999.  
He stated that he served with the 11th Air Assault Division 
and participated in war games.  He noted that one time he 
heard an explosion and two planes had crashed in air.  When 
he got to the scene, everybody was dead, including some 
soldiers he knew.  On another occasion, he put his gear on a 
plane, but there was no room for him.  The plane took off, 
hit a tree and everyone on board was killed  He related that 
he felt guilty for not being on the plane.  He maintained 
that between 60-100 people assigned to the 11th Air Assault 
Division died. 

By letter dated January 2000, the RO requested that the 
National Archives and Records Administration provide the 
morning reports for the veteran's unit, the 11th Air Assault 
division.  It was noted that the VA needed information on any 
plane crashes for the period from February to May 1964.  

In May 2000, the National Personnel Records Center responded 
and noted that morning reports generally contain the name, 
service number, and rank for those members of a unit who 
experienced a change in duty status.  It was indicated that 
such reports rarely showed specific details about a unit's 
activities or movements, nor did they reflect 
accidents/injuries that did not result in hospitalization of 
the individual involved.  It was further noted that morning 
reports did not show airplane crashes.  


Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97, 62 Fed. Reg. 37953 (1997).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) (1993) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (as in effect prior to 
March 7, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that there are three requisite elements for eligibility for 
service connection for PTSD.  These are a current, clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
With regard to the first element, the Court stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen, 
10 Vet. App. at 139.

The evidence submitted since the November 1993 rating action 
includes duplicates of some private medical records and 
statements prepared on behalf of the veteran.  In addition, 
the evidence consists of private and VA medical records 
reflecting treatment for psychiatric symptoms many years 
after service.  The Board acknowledges that some of the 
medical records suggest that the veteran has PTSD.  
Therefore, since the evidence that was before the RO in 1993 
suggested these same facts, that is, that the veteran has 
PTSD, the Board determines that the medical data are merely 
cumulative of evidence that was considered by the RO in 1993.  
Since this evidence is not "new" evidence within the 
meaning of 38 C.F.R. § 3.156(a), it does not provide a basis 
for reopening the claim for service connection for PTSD.

The veteran asserts that he has PTSD as a result of service.  
As noted above, a crucial element in establishing the 
presence of PTSD is a stressor.  The RO denied the veteran's 
claim in 1993 on the basis that no stressor had been 
verified.  Similarly, the additional evidence of record does 
not contain verification of an in-service stressor.  In this 
regard, the Board notes that it contacted National Personnel 
Records Center and it was determined that the morning reports 
do not show airplane crashes.  Thus, it remains true that 
there is no objective evidence of record demonstrating a 
stressor.

Since the evidence submitted since the RO rendered its 
November 1993 decision, when viewed in conjunction with all 
the other evidence of record, does not tend to establish an 
in-service stressor, it is merely cumulative and redundant, 
and has no significant effect upon the facts previously 
considered.  As such, it is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108.  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
PTSD.  See 38 U.S.C.A. § 5103(a) (West 1991); Graves v. 
Brown, 8 Vet. App. 522 (1996).


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for PTSD, the appeal is 
denied.







		
	James R. Siegel
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

